t c summary opinion united_states tax_court christie m nawrot petitioner v commissioner of internal revenue respondent docket no 15572-12s filed date christie m nawrot pro_se elke e franklin and lauren n may for respondent summary opinion gale judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 the unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are continued decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure after concessions the issues for decision are whether petitioner is entitled to deduct tax_return preparation fee expenses in amounts greater than those respondent allowed is entitled to deduct unreimbursed employee business_expenses in amounts greater than those respondent allowed continued rounded to the nearest dollar petitioner has conceded that she is not entitled to deduct the following unreimbursed employee business_expenses reported for dollar_figure of vehicle expenses dollar_figure of business_expenses dollar_figure of astd expenses dollar_figure of professional subscription expenses dollar_figure of leadership today expenses dollar_figure of clothing expenses and dollar_figure of travel and meals and entertainment_expenses petitioner has also conceded that she is not entitled to deduct the following expenses reported on her schedule c profit or loss from business for dollar_figure of office expenses dollar_figure of returns and allowances dollar_figure of travel_expenses and dollar_figure of meals and entertainment_expenses respondent has conceded that petitioner is entitled to deduct schedule c expenses of dollar_figure and dollar_figure for travel and meals and entertainment respectively for is entitled to deduct travel_expenses in amounts greater than those respondent allowed and is liable for an accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in illinois petitioner was employed by rwd technologies rwd as a project manager in and traveled frequently in that position during rwd maintained a written policy for reimbursing employees for reasonable work- related expenses they incurred while traveling on its behalf including meals lodging airfare and car rental to claim reimbursement for business travel petitioner was required to enter her expenses into a resource management data system maintained by rwd the data system then compiled the expenses submitted for each business trip into a trip costs statement trip statement that was sent to rwd along with scanned documentation of petitioner’s claimed expenses more than one trip statement could be created and submitted for a particular business trip rwd maintained records of the reimbursements it made to petitioner for business travel which included the dates of the trip the date of reimbursement and the reimbursement amount rwd reimbursement logs rwd reimbursed petitioner for expenses associated with her business travel of dollar_figure and dollar_figure in and respectively petitioner also conducted a sole_proprietorship separate from her employment at rwd during under the name of cj consulting training consulting the schedule c that petitioner attached to her federal_income_tax return for reported the principal business of the proprietorship as training documentation and delivery petitioner untimely filed her return on date therein she claimed deductions on schedule a itemized_deductions totaling dollar_figure including a dollar_figure expense for tax_return preparation fees and the following unreimbursed employee business_expenses as reflected on form_2106 employee business_expenses expense amount parking fees tolls and transportation travel meals and entertainment clothing dollar_figure big_number big_number big_number because of the limitation of sec_274 petitioner claimed only an dollar_figure deduction for unreimbursed meals and entertainment_expenses the schedule c attached to petitioner’s return claimed among other items a dollar_figure deduction for travel_expenses and a dollar_figure deduction for meals and entertainment_expenses respondent subsequently issued a notice_of_deficiency to petitioner with respect to her taxable_year disallowing the aforementioned deductions as well as various deductions that petitioner now concedes and determining an accuracy-related_penalty under sec_6662 petitioner filed a timely petition for redetermination discussion applicable law generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 deductions are a matter of legislative grace and the burden of showing entitlement to a claimed deduction is on the taxpayer rule a 503_us_79 see also sec_6001 65_tc_87 aff'd per curiam 540_f2d_821 5th cir sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business including expenses paid_or_incurred as an employee 79_tc_1 however taxpayers must maintain adequate books_and_records sufficient to establish the amounts of any expenses sec_6001 sec_1_6001-1 income_tax regs in the event a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the precise amount the court may approximate the amount of the deduction bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir with the exception of certain schedule c deductions discussed infra petitioner has not claimed or shown entitlement to a shift in the burden_of_proof to respondent under sec_7491 sec_274 overrides the cohan_rule with regard to certain expenses and imposes stricter substantiation requirements for deductions of travel and meals and entertainment_expenses 50_tc_823 aff’d per curiam 412_f2d_210 2d cir no deduction is allowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount time and place business_purpose and business relationship to the taxpayer of the recipient of each expenditure sec_274 sec_1_274-5t b and c temporary income_tax regs fed reg date regarding expenses_incurred by a taxpayer as an employee a deduction under sec_162 is not allowable to the extent that the employee is entitled to but does not claim reimbursement of the expense lucas v commissioner t c pincite 24_tc_21 such an expense generally is not considered necessary see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 podems v commissioner t c pincite schedule a deductions employee business_expenses petitioner claimed deductions totaling dollar_figure for unreimbursed employee business_expenses for all of which was disallowed in the notice_of_deficiency petitioner has now conceded all of the disallowed expense deductions except deductions for dollar_figure of travel and meals and entertainment_expenses dollar_figure of clothing expenses and dollar_figure of parking fees tolls and transportation_expenses travel and meals and entertainment_expenses petitioner contends that rwd failed to reimburse her for airfare lodging meal and transportation_expenses incurred on four business trips taken in for which she submitted claims for reimbursement specifically petitioner claims she was not reimbursed for a trip to cleveland ohio from july through date a trip to cleveland from october through a trip to cleveland on date and a trip to new york new york from december through to substantiate these expenses and to show she was not reimbursed petitioner submitted the trip statements for each trip and the rwd reimbursement logs covering her reimbursement for business travel taken during petitioner contends that the expenses reflected in the trip statements for the four trips do not have corresponding entries in the rwd reimbursement logs demonstrating that she was not reimbursed respondent contends that petitioner has failed to demonstrate that she was not reimbursed or was not entitled to reimbursement for these four trips we agree regarding petitioner’s trip statement for the july through date cleveland business trip it is true that the rwd reimbursement logs do not show a corresponding reimbursement for a cleveland trip on those dates however the rwd reimbursement logs do reflect that petitioner was reimbursed dollar_figure on date for a december to cleveland business trip other evidence nonetheless persuades us that petitioner could not have been on a business trip to cleveland on those december dates specifically petitioner submitted a trip statement and the rwd reimbursement logs show that she was as more fully discussed infra the rwd reimbursement logs reflect that reimbursement for three of the trips at issue which were taken in was not made until even so petitioner would not be entitled to deduct those expenses for if she was entitled to reimbursement in a subsequent year see davoli v commissioner tcmemo_1994_326 wl at citing 61_tc_140 aff’d without published opinion 505_f2d_1302 5th cir and 27_tc_592 aff’d in part rev’d in part 258_f2d_544 5th cir reimbursed for a new york business trip from december to consequently the evidence persuades us that the rwd reimbursement log entry showing a reimbursement to petitioner for a december to cleveland business trip is erroneous insofar as the dates are concerned instead we find that the rwd reimbursement log entry describing a december to cleveland business trip actually covered petitioner’s july through date cleveland business trip accordingly on this record we conclude that petitioner was reimbursed for the july through date cleveland business trip turning to petitioner’s october to cleveland business trip petitioner’s trip statement shows a claim for reimbursement of dollar_figure the rwd reimbursement logs show that petitioner was reimbursed dollar_figure on date for a trip to cleveland on those same dates consequently we find that petitioner was reimbursed for the october to cleveland business trip we find no inconsistency in the fact that the rwd log entry for the purported december to cleveland business trip indicates a dollar_figure reimbursement while petitioner’s trip statement for the july through date cleveland business trip reflected dollar_figure in expenses that is because according to petitioner’s testimony multiple trip statements could be submitted for a given trip thus it is quite plausible that another trip statement was submitted covering other expenses for the july through date cleveland business trip that would bring the total reimbursement for that trip to dollar_figure and is not entitled to deduct the dollar_figure reflected on the trip statement for the october to cleveland business trip petitioner also claims that she was not reimbursed for dollar_figure of expenses_incurred during a december to trip to new york city while attending a professional seminar on behalf of rwd the rwd reimbursement logs indicate that petitioner was reimbursed dollar_figure on date for a trip petitioner made on date identified as nyc-cle the trip statement petitioner submitted to support her claim indicates on its face that a trip identified as nyc-cle took place on date yet lists expenses_incurred between december and given the similarities between the two documents we are convinced that the expenses listed on the trip statement correspond to the date new york city trip listed on the rwd reimbursement logs we therefore conclude that petitioner was reimbursed for the dollar_figure of expenses reflected on the date trip statement we last consider petitioner’s claim that rwd failed to reimburse her for a dollar_figure gasoline expense incurred during a date business trip to cleveland notwithstanding her request for reimbursement the trip statement petitioner submitted as substantiation of her reimbursement request states that she incurred a dollar_figure gasoline expense in cleveland on date while the rwd reimbursement logs do not show a corresponding reimbursement for a trip to cleveland on that date petitioner has not explained whether she attempted to recoup her expense after rwd failed to honor her initial reimbursement request an employee may not deduct business_expenses to the extent he is entitled to claim reimbursement for them yet fails to do so see orvis v commissioner f 2d pincite and it is petitioner’s burden to demonstrate that she sought the reimbursement she was due we therefore conclude that petitioner is not entitled to deduct the dollar_figure reflected on the trip statement for the date cleveland business trip clothing expenses petitioner testified that the disputed dollar_figure expense for clothing pertains to steel-toe shoes that rwd required her to purchase the cost of clothing is deductible as an employee_business_expense only if the clothing is required for the taxpayer’s employment unsuitable for general wear and not worn for personal_use kinney v commissioner tcmemo_2008_287 wl at citing 74_tc_1266 and 30_tc_757 however petitioner has not provided any documentary substantiation of her purchase of steel-toe shoes or of any rwd requirement that she purchase them we therefore find that petitioner is not entitled to deduct a dollar_figure employee_business_expense for clothing for parking fees tolls and transportation_expenses petitioner did not attempt to substantiate her claimed employee_business_expense deduction for parking fees tolls and transportation or otherwise provide evidence disputing respondent’s determination disallowing that deduction accordingly petitioner is deemed to have conceded her claim for a deduction for employee business_expenses for parking fees tolls and transportation see rule b tax_return preparation fees petitioner also claimed a dollar_figure deduction for tax_return preparation fees on schedule a which respondent disallowed to substantiate this expense petitioner offered only vague testimony that she had recently received supporting documentation from her accountant absent any documentary substantiation we decline to accept petitioner’s self-serving and unsupported testimony see 87_tc_74 and find that petitioner is not entitled to a dollar_figure deduction for tax_return preparation fees for schedule c expenses petitioner claimed deductions of dollar_figure and dollar_figure on her schedule c for travel_expenses and meals and entertainment_expenses respectively the notice_of_deficiency disallowed both respondent has now conceded that petitioner is entitled to deduct travel_expenses and meals and entertainment_expenses of dollar_figure and dollar_figure respectively petitioner concedes that she overstated her reported expenses but claims she is entitled to deduct the following travel_expenses associated with two business trips she undertook for consulting during dollar_figure she paid in connection with a trip to beaver creek ohio on date and dollar_figure she paid in connection with a trip to jekyll island georgia on december to petitioner further claims that she is entitled to deduct dollar_figure for meals and entertainment_expenses associated with her travel to jekyll island with respect to the beaver creek trip petitioner introduced no documentary_evidence to corroborate her statement that she paid a dollar_figure lodging expense she has therefore failed to satisfy the substantiation requirements for travel_expenses under sec_274 and is not entitled to deduct this amount regarding her date trip to jekyll island petitioner claims entitlement to deduct a dollar_figure airline expense a dollar_figure rental car expense a dollar_figure lodging expense and a dollar_figure per_diem expense for four days for meals and incidentals for a total of dollar_figure petitioner has proffered some substantiation of these expenses that is sufficient to persuade us that she was in jekyll island at this time however we are not persuaded that the trip had a business_purpose the estimated charge for the rental car was dollar_figure according to a hertz rental car reservation confirmation email that petitioner proffered at trial petitioner claims that four-sevenths of that amount is deductible contending that she used the car for business purposes four of the seven days it was rented see revproc_2006_41 sec_3 a 2006_2_cb_777 the per_diem rates for are available at http www irs gov pub irs-prior p1542-- pdf last visited date while we are persuaded that petitioner incurred expenses in jekyll island during the period she claims there is some doubt whether she--or her father--paid them as the credit card statements she proffered to demonstrate payment were for a credit card she held jointly with her father because as discussed infra we conclude that petitioner has not demonstrated a business_purpose for the jekyll island trip we need not resolve whether she has shown that she paid the expenses the credit card statements are relevant for another purpose however in her answering brief petitioner for the first time claimed entitlement to a shift in the burden_of_proof to respondent under sec_7491 with respect to her entitlement to deduct the expenses of the jekyll island trip sec_7491 shifts the burden_of_proof to the commissioner only where the taxpayer has substantiated items in compliance with the requirements of the internal_revenue_code sec_7491 the credit card statements petitioner proffered to substantiate payment of the jekyll island expenses were heavily redacted--so much so that the holder of the account could not be discerned only under the court’s questioning continued petitioner testified that she traveled to jekyll island because her parents’ company crossroads had paid her to attend a conference and assist from a technology standpoint her testimony regarding the conference and the payment was vague if she was in fact paid to attend the conference and provide services then her parents’ company was obliged--if the payment was dollar_figure or more--to issue her a form 1099-misc miscellaneous income see sec_6041 however no such form 1099-misc is in evidence if she was paid less than dollar_figure notwithstanding her claimed expenses of dollar_figure then we conclude that the undertaking was not business related but instead a personal favor to her parents absent more substantial proof of a business_purpose we find that the jekyll island trip lacked one and petitioner is accordingly not entitled to deduct the expenses arising from it sec_6662 accuracy-related_penalty respondent determined an accuracy-related_penalty under sec_6662 and b and on the basis of negligence or disregard of rules or regulations continued did petitioner reveal that the account was held jointly by her and her father consequently the credit card statements do not establish that petitioner paid the charges recorded thereon we accordingly conclude that petitioner has not substantiated the jekyll island expenses so as to shift the burden_of_proof under sec_7491 and a substantial_understatement_of_income_tax in general the commissioner has the burden of production with respect to the imposition of penalties and must offer sufficient evidence to indicate that imposing them is appropriate sec_7491 see also 116_tc_438 once the commissioner has satisfied this burden the burden shifts to the taxpayer to show that it is inappropriate to impose the penalty because of exculpatory factors including reasonable_cause higbee v commissioner t c pincite sec_6662 and b and imposes a penalty on any underpayment_of_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax respectively ‘ n egligence’ includes any failure to make a reasonable attempt to comply with the internal revenue laws sec_6662 it connotes a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 this includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard of rules or regulations includes any careless reckless or intentional disregard of the internal_revenue_code the regulations or certain internal_revenue_service administrative guidance id subpara in general an understatement of income_tax is the excess of the amount of tax required to be shown on the return over the amount of tax actually shown on the return sec_6662 an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return id para a no penalty is imposed with respect to any portion of an underpayment if the taxpayer acted with reasonable_cause and in good_faith with regard to that portion sec_6664 that determination is made case-by-case depending on the facts and circumstances sec_1_6664-4 income_tax regs those circumstances include the experience knowledge and education of the taxpayer id respondent has met his burden of production with respect to petitioner’s negligence or disregard of rules or regulations as to the portion of the underpayment attributable to petitioner’s disallowed schedule a deductions petitioner conceded without offering any justification dollar_figure of employee_business_expense deductions claimed for rwd-related travel on her schedule a of the dollar_figure in such expense deduction claims that she sought to defend we found that she had actually been reimbursed for dollar_figure of this amount and had failed to prove reimbursement was unavailable for the remaining dollar_figure petitioner has also conceded without offering any justification dollar_figure of employee_business_expense deductions claimed for clothing and was deemed to have conceded dollar_figure of employee_business_expense deductions claimed for parking fees tolls and transportation because she did not address them additionally petitioner failed to adequately substantiate the remaining dollar_figure of contested clothing expense deductions as well as the dollar_figure claimed as a schedule a deduction for tax_return preparation fees see sec_1_6662-3 income_tax regs as petitioner has offered no evidence that she claimed the disallowed schedule a deductions with reasonable_cause and in good_faith within the meaning of sec_6664 the portion of the underpayment relating to these disallowed deductions is attributable to negligence respondent has also met his burden of production with respect to petitioner’s negligence or disregard of rules or regulations as to the portion of the underpayment attributable to petitioner’s disallowed schedule c deductions petitioner conceded that she was not entitled to reduce her schedule c gross_receipts by dollar_figure for returns and allowances to deduct a reported dollar_figure office expense or to deduct dollar_figure of her dollar_figure of reported travel and meals and entertainment_expenses petitioner failed to provide adequate substantiation as to either the payment or the business_purpose for the dollar_figure deduction for travel and meals and entertainment_expenses that she sought to defend see sec_1 b income_tax regs petitioner has failed to demonstrate that she acted with reasonable_cause and in good_faith within the meaning of sec_6664 in claiming the disallowed schedule c deductions and this portion of the underpayment is therefore attributable to negligence in the event the rule computation demonstrates that petitioner’s understatement of income_tax for exceeds the greater of dollar_figure or of the amount of tax required to be shown on the return we conclude that the underpayment for is also attributable to a substantial_understatement_of_income_tax for which petitioner has not shown reasonable_cause to reflect the foregoing decision will be entered under rule
